787 F.2d 592
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOSEPH PAULSON, A MINOR BY & THROUGH HIS MOTHER, CAROL J.PAULSON, Plaintiffs-Appellants,v.COLONIAL CITY AVIATION, INC.; DAVID HUBBELL; WILLIAMPAULSON, ADMINISTRATOR OF THE ESTATE OF DAVIDPAULSON, DECEASED,Defendants-Appellees.
85-3961
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  MERRITT, WELLFORD and NELSON, Circuit Judges.


1
On February 17, 1984, appellants filed a civil complaint, pursuant to 49 U.S.C. Sec. 1301, which sought damages for personal injuries received by appellant Joseph Paulson, as a result of any airplane accident.  Pursuant to the motions to dismiss tendered by appellees Hubbell and Colonial City Aviation, the district court dismissed those two parties.  Appellants prosecuted an appeal from the order of dismissal.


2
It is clear that an order which dismisses fewer than all the parties to an action is not an appealable order.  See Moody v. Kapica, 547 F.2d 133 (6th Cir. 1976); Tanner v. United States, 575 F.2d 101 (6th Cir. 1978); Solomon, et al. v. Aetna Life Insurance Co., et al., No. 84-1860 (6th Cir.  January 24, 1986).  After the district court dismissed Hubbell and Colonial City Aviation, William Paulson remained as a defendant.  Therefore, the order from which this appeal was prosecuted is nonappealable.  Rule 54(b), Federal Rules of Civil Procedure; Gillis v. Department of Health & Human Services, 759 F.2d 565 (6th Cir. 1985).


3
It is ORDERED that appellant's appeal be dismissed for lack of jurisdiction.